DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 9/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are directed to a storage medium storing a program claimed in the absence of any underlying medium or other system, but a storage medium storing a program is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory 
Claim interpretation affects the evaluation of both criteria for eligibility. For example, in Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to the court’s determination that claims to a "machine-readable medium" were not to a statutory category. In Mentor Graphics, the court interpreted the claims in light of the specification, which expressly defined the medium as encompassing "any data storage device" including random-access memory and carrier waves. Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility MPEP 2106(II).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizumi (US Patent Pub. # 2009/0322896)
As to claim 1, Yoshizumi (Figs. 2 and 10) discloses an image capturing apparatus (digital still camera 1) comprising:
an image pickup device (image sensor 22) configured to output image data (electric signal (image signal)) (Para 120); and
at least one processor (image configuration determining block 200 and image configuration determining block 62) programmed to perform operations of:
a past history storage unit (history holding unit 202 and capturing history holding unit 213) configured to store imaging information (store and hold information) about each object, the imaging information including framing information (frame of the image) about past imaging of each object (Para 63-65, 83, and 172);
an acquisition unit (200) configured to acquire object information (predetermined parameter (image configuration forming element) to satisfy a condition as an appropriate image configuration) based on the image data (image data) (Para 87); and
a determination unit (200 or 62) configured to determine a framing in execution of an imaging operation, wherein the determination unit (200 or 
As to claim 2, Yoshizumi teaches further comprising: a first calculation unit (image configuration determining process unit 212) configured to calculate at least one of a pan control amount and a tilt control amount (pan/tilt/zoom control block 63) for the image pickup device (22) to allow a target object (subject as a person) to be included in the framing determined by the determination unit (200 or 62); and a first drive control unit (63) configured to change an orientation of the image pickup device (22) according to the at least one of the calculated pan control amount and tilt control amount (X and Y coordinates) (Para 160 and 167). 
As to claim 3, Yoshizumi teaches further comprising: a second calculation unit (image configuration determining process unit 212) configured to calculate a zoom control amount (pan/tilt/zoom control block 63) for the image pickup device (22) to allow a target object (subject as a person) to be included in the framing determined by the determination unit (200 or 62); and a second drive control unit (63) configured to change a zoom magnification (zoom) of the image pickup device (22) according to the calculated zoom control amount (zoom) (Para 160 and 167). 

As to claim 5, Yoshizumi (Fig. 21) teaches wherein the second calculation unit (212) calculates the zoom control amount (zoom) according to a face size (subject size is "V1 (vertical size)") of a previously captured person (Para 244-248). 
As to claim 6, Yoshizumi teaches wherein the imaging information (capturing history information unit) includes at least one of a change in imaging time (capturing date/time information), a change in imaging location, and a change in imaging scene (pan/tilt position information, number-of-subjects information, individual recognition information, in-frame position information, size information, face orientation information, and expression information), and wherein the determination unit (200 or 62) determines a reference range of the past imaging information (capturing history information unit) stored in the past history storage unit (202 or 213), based on the at least one of the change in imaging time (time), the change in imaging location, and the change in imaging scene (pan/tilt position information, number-of-subjects information, individual recognition information, in-frame position information, size information, face orientation information, and expression information) (Para 296-305). 
As to claim 7, Yoshizumi teaches wherein the past imaging information (capturing history information unit) stored in the past history storage unit (202 or 213) includes at least one of a moving image, a still image (still image), and a type of moving 
As to claim 8, Yoshizumi teaches wherein a recording of the image data by the imaging operation is carried out a plurality of times (plurality of second-type image configuration determining algorithms) when a scene is determined to be an important scene (Para 383-386). 
As to claim 10, Yoshizumi (Figs. 2 and 10) discloses an image capturing apparatus (digital still camera 1) comprising:
an image pickup device (image sensor 22) configured to output image data (electric signal (image signal)) (Para 120); and
at least one processor (image configuration determining block 200 and image configuration determining block 62) programmed to perform operations of:
a past history storage unit (history holding unit 202 and capturing history holding unit 213) configured to store imaging information (store and hold information) about each object, the imaging information including framing information (frame of the image) about past imaging of each object (Para 63-65, 83, and 172);
an acquisition unit (200 or 62) configured to acquire object information (predetermined parameter (image configuration forming element) to satisfy a condition as an appropriate image configuration) based on the image data (image data) (Para 87); and
a determination unit (200 or 62) configured to determine a framing in execution of an imaging operation, wherein the determination unit (200 or 
As to claims 17 and 19, these claims differ from claim 1 only in that the claim 1 is an image capturing apparatus claim whereas claims 17 and 19 are a control method claim, and a storage medium storing a program claim.  Thus claims 17 and 19 are analyzed as previously discussed with respect to claim 1 above.  
As to claims 18 and 20, these claims differ from claim 10 only in that the claim 10 is an image capturing apparatus claim whereas claims 18 and 20are a control method claim, and a storage medium storing a program claim.  Thus claims 18 and 20 are analyzed as previously discussed with respect to claim 10 above.
As to claims 11-15, these claims differ from claims 2, 3, 6, 7, and 8 only in that claims 2, 3, 6, 7, and 8 depend on claim 1 whereas claims 11-15 depend on claim 10.  Thus claims 11-15 are analyzed as previously discussed with respect to claim 1 above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi (US Patent Pub. # 2009/0322896) in view of Donsbach (US Patent Pub. # 2021/0303968).
As to claim 9, note the discussion above in regards to claim 1.  Yoshizumi does not teach further comprising a learning unit configured to learn a favorite of a user based on an appearance frequency of at least one of an object, an expression of an object, and a framing on image data recorded in the past imaging, wherein the scene is determined to be the important scene by the learning unit determining the scene to be the favorite of the user.  Donsbach teaches a learning unit (machine-learned facial expression model) configured to learn a favorite of a user based on an appearance frequency of at least one of an object, an expression of an object (front facing faces; posing faces; faces with smiling facial expressions; and/or faces with unusual facial expressions), and a framing on image data recorded in the past imaging, wherein the scene is determined to be the important scene by the learning unit (machine-learned facial expression model) determining the scene to be the favorite of the user (Para 31 and 46).  Therefore, it would have been obvious to one of ordinary skill in the art before 
As to claim 16, this claim differs from claim 9 only in that claim 9 depends on claim 1 whereas claim 16 depends on claim 10.  Thus claim 16 is analyzed as previously discussed with respect to claim 9 above.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 269610/21/2021